 

C@ase/ 7 T7ecO0SS64ENSBR Ddocunreani 61 Frdd M5499 PRegd Db22 —

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

XK
UNITED STATES OF AMERICA,
- against - 17 Cr. 506 (NSR) - 09
ASHANTI BUNN, NOTICE OF MOTION
Defendant.
xX

 

PLEASE TAKE NOTICE that the defendant ASHANTI BUNN will move this Court
before the Honorable Nelson S. Roman United States District Judge, Southern District of New
York in the United States Courthouse, 300 Quarropas Street, White Plains, New York, at such time
and place convenient to the Court for an Order granting the following relief:

1. For an Order suppressing all statements made in connection with a post-arrest videotaped
statement.

2. For such other and further relief as to this Court may seem just and proper.
WHEREFORE, your declarant prays for an Order granting the relief requested in the
Notice of Motion, or in the alternative, a hearing to resolve the issues raised therein and for such

other and further relief as this Court may deem just and proper.

In light of Defer dartls aur thy

} em CATS
Pere, ris molown is UiSmissed as
Moot: Clore of Hae Covet regvested
t-> dep minate the molten ( doc. 151).

pated’ Sulu 1, 2019

[| a

by oe ee
‘
j

 

   

 

 

#
as My SNE R Y ;

BREWIN A ER UW Sher y
BRAGS A Aap a -

 

HON. NELSON'S. ROMAN”

ot

UNITED STATES DISTRICTAUOGE’

 

 
C@sse ATCCOOSSEINSRR Deoanteanl S61 Fide @MS/4//99 PReg2 DH22

Dated: May 24, 2019
New York, New York

TO:

Hon. Nelson 8S. Roman

United States District Judge
Southern District of New York
Charles L. Brieant Jr.

United States Courthouse

300 Quarropas Street

White Plains, New York 10601

Maurene Comey, Esq.

Emily Deininger, Esq.
Christopher Clore, Esq.

Assistant United States Attorneys
United States Attorney's Office
Southern District of New York
Silvio Mollo Building

One Saint Andrew's Plaza

New York, New York 10007

All Counsel

Mr. Ashanti Bunn

Yours, etc.

KARLOFF COMMISSIONG, Esq.
Counsel for Ashanti Bunn

65 Broadway, Suite 1603

New York, New York 10006

(212) 430-6590

 
